DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed August 9, 2022. In the applicant’s reply; claims 1, 3-4, 14 and 16-17 and Y were amended, claims 2 and 15 were cancelled.  Claims 1-8, 11-21, and 24-26 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Responses to Applicant’s Remark
Applicants' amendments filed on August 9, 2022 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on June 7, 2022.
Applicant’s amendments overcome the rejections of Claims 1, 5, 14 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US PGPub US 2009/0060340 Al, hereby referred to as "Zhou"), under 35 U.S.C. 101 for being directed to non-statutory subject matter, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 2-4, 6-8, 10-12, 15-17, 19-21 and 23-25 under 35 U.S.C. 103(a) as being unpatentable over Zhou, in view of Johansen et al. (US PGPub US 2018/0268287 Al, hereby referred to as "Johansen"), and the rejection is hereby withdrawn. 
Applicant's arguments have been considered but are moot in view of the new grounds of rejection, presented below, and necessitated by applicant’s amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 11-21, and 24-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou (US PGPub US 2009/0060340 A1, hereby referred to as “Zhou”), in view of Nuzman et al. (US PGPub US 2019/0378009 A1), hereby referred to as “Nuzman”. 

Consider Claims 1 and 14. 
Zhou teaches: 
1 A neural-network-based classification device, comprising: / 14 A neural-network-based classification method, comprising: (Zhou: [0022]-[0028], Figure 1, abstract, A method of automatically categorizing an input image comprises extracting texture features of the input image and generating a signature vector based on extracted texture features . The generated signature vector is processed using at least one classifier to classify the input image.)
1. a storage medium, storing a plurality of modules; and a processor, coupled to the storage medium, the processor accessing and executing the plurality of modules, the plurality of modules comprising: (Zhou: [0026]-[0028], [0039], Figure 1, 0039] Turning now to FIG. 1, a categorization system for automatically categorizing images is shown and is generally identified by reference numeral 140. As can be seen, categorization system 140 comprises a pre-processor 142 and a signature vector generator 144. A series of categorization nodes arranged in a tree-like hierarchical structure 146 that are responsible for categorizing input images into classes and sub-classes, communicates with the signature vector generator 144. The top node 152 of the structure 146 receives the signature vector generated by the signature vector generator 144 for each received image and provides texture feature output to an underlying row of nodes 154 based on the classes to which the input image is categorized, [0040])
1. a neural network, generating one or more score vectors corresponding to one or more samples respectively; / 14. generating, by a neural network, one or more score vectors corresponding to one or more samples respectively; (Zhou: [0040], Figure 2 [0041] Each categorization node 152 and 154 comprises one N-class back-propagation neural network (BPNN) classifier 168, where N is the number of classes or sub-classes that is categorized by the node as shown in FIG. 2. As will be appreciated, although each categorization node in this embodiment comprises a BPNN classifier, each categorization node may employ a number of diverse classifiers, with each diverse classifier having a different area of strength. For example, K-mean-nearest-neighbor and binary perceptron linear classifiers may be used in conjunction with the BPNN classifier 168.)
1. a classifier, determining a first subset of the one or more samples according to the one or more score vectors and a first decision threshold, wherein the first subset is associated with a first class; / 14. determining a first subset of the one or more samples according to the one or more score vectors and a first decision threshold, wherein the first subset is associated with a first class; (Zhou: [0026], [0047]-[0048], Figure 4, [0047] Turning now to FIG. 4, a flowchart showing the steps performed by the signature vector generator 144 during texture feature extraction is illustrated. Following pre-processing at step 202 (FIG. 3), the input image is subjected to edge detection where edge pixels in the input image are identified based on one or more edge detection techniques (step 210). [0048] Once the edge image has been generated using the Canny edge detector, a threshold value for the edge image is determined (step 212). [0049] At step 214, the calculated threshold value is applied to the edge image in order to generate a black and white (i.e., thresholded) edge image.)
1. and a computation module, selecting samples to be re-examined from the one or more samples according to the first subset. / 14. and selecting samples to be re-examined from the one or more samples according to the first subset. (Zhou: [0049] As shown in FIG. 5, four sub-neighbors N1-N4 are selected, such that for the central pixel C of the pixel array window, a different pattern of neighboring pixels is chosen. By designating a neighborhood system having the four sub-neighbors N1-N4, processing of pixels in each pixel array window is reduced to a small subset of pixels adjacent the central pixel C. [0050] At step 218, a non-parametric Markov Random Field (MRF) texture analysis model is applied to the selected sub-neighbors Nl-N4 (FIG. 9) of each pixel array window within the generated black and white edge image. [0052] FIG. 6 shows an example of a pixel array window of a generated black and white edge image following the application of the threshold value to the edge image at step 214 (FIG. 4).)
Zhou does not teach: determining a second subset of the one or more samples according to a second element of the one or more score vectors and a second decision threshold, wherein the first element is associated with a first class and the second element is associated with a second class;
Nuzman teaches: 
-; A neural-network-based classification device, comprising: (Nuzman: A method including, at a processor, obtaining an input to be classified, training a neural network, and classifying the input using the trained neural network. The training of the neural network being done in a feed-forward manner based on a plurality of sample inputs and sample classifications. Each of the sample classifications is associated with one of the plurality of sample inputs. The training includes, for each of a plurality of layers in the neural network, selecting values for a weight matrix, parameters for a plurality of activation unit functions, and a plurality of linear filter parameters. The classifying the input using the trained neural network is based on the weight matrix, the parameters for the plurality of activation unit functions, and the plurality of linear filter parameters for each of the plurality of layers. [0018]-[0019], Figures 1-2)
-; a classifier, determining a first subset of the one or more samples according to a first element of the one or more score vectors and a first decision threshold, (Nuzman: (0028] Computation block 1 310 may input an input vector 302 based on an input to be classified or a training sample. The input classifier value 306 input into computation block 1 310 may be set to '0,' '1 ,' or may be based on the input to be classified or the training sample. Computation block 1 310 may output a tentative output vector 312. Tentative output vector 312 may have the same number of values as the number of values in the input vector 302 or may include a different number of values. Computation block 1 310 may also output a tentative classifier value 214 and a tentative label 216.)
-;  and determining a second subset of the one or more samples according to a second element of the one or more score vectors and a second decision threshold, wherein the first element is associated with a first class and the second element is associated with a second class; (Nuzman: (0029] Computation block 2 320 may input the tentative
output vector 312 as an input vector and tentative classifier value 314 as an input classifier value. The output vector and output classifier value of computation block 2 320 may then be used by the next computation block. This process of the outputs of one computation block being used as the inputs of the next computation block continues until computation block N. (0030] Computation block N 350 receives the output vector and output classifier value from the previous block as the input vector and input classifier value respectively. Computation block N may output an output vector 352, an output classifier value 354, and an output label 356. The output classifier label may take many forms. For example, the output label 356 may be a '0' or '1' if the classification is binary or may be a value indicating a classification category if the classification is not binary.)
-; and a computation module, selecting samples to be re-examined from the one or more samples according to the first subset and the second subset.(Nuzman: [0031] For example, for an input to be classified between three classifications, two neural networks may be trained. The first neural network may be trained for a binary classification between a first classification among the three classifications and a set of the second and third classification among the three classifications. The second neural network may be trained for a binary classification between the second classification and the third classification. Accordingly, an input to be classified can be classified using the first neural network between the first classification and the set of the second classification and the third classification. (0032] FIG. 4 is a block diagram illustrating a computation block 400. The computation block may be implemented by the processor 120 executing program instruction stored on the memory 110. Namely, FIG. 4 illustrates the configuration of the processor 120 having executed program instructions to implement the computation block 400.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the classification of feature data using a thresholding operation of feature vectors with Zhou to use the improved probability-based guider to further improve the overall classifier and use it to identify multiple classes of features of interest as proposed by Nuzman. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify Zhou in order to improve the overall classification to identify multiple classes of different features of interest. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Zhou for image processing and analysis, while the teaching of Nuzman continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of applying a probability based guider for thresholding and classifying multiple features of interest in data analysis. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Consider Claims 5 and 18.
The combination of Zhou and Nuzman teaches: 
5. The neural-network-based classification device according to claim 1, wherein the first decision threshold is associated with at least one of an accuracy and a precision rate. / 18 The neural-network-based classification method according to claim 14, wherein the first decision threshold is associated with at least one of an accuracy and a precision rate. (Zhou: [0048]-[0052], [0049] At step 214, the calculated threshold value is applied to the edge image in order to generate a black and white (i.e., thresholded) edge image. The black and white edge image, which has only two levels, considerably reduces image processing and data storage overhead compared to a gray-scale edge image having 0-15 intensity levels. Once the black and white edge image is generated, at step 216 the black and white edge image is partitioned into 5x5 pixel array windows. As shown in FIG. 5, four sub-neighbors N1-N4 are selected, such that for the central pixel C of the pixel array window, a different pattern of neighboring pixels is chosen. By designating a neighborhood system having the four sub-neighbors N1-N4, processing of pixels in each pixel array window is reduced to a small subset of pixels adjacent the central pixel C. [0050] At step 218, a non-parametric Markov Random Field (MRF) texture analysis model is applied to the selected sub-neighbors Nl-N4 (FIG. 9) of each pixel array window within the generated black and white edge image. The number of dimensions used in the multi-dimensional histogram is equivalent to the number of sub-neighbors plus one, which is indicative of the statistical order of the model. In this embodiment, a four-dimensional histogram based on sub-neighbors N1-N4 is generated, whereby the statistical order of the model is five. There is, however, a practical limit to the selection of the order of the model, especially since the processing complexity increases exponentially with increased statistical order. Nuzman: [0031] For example, for an input to be classified between three classifications, two neural networks may be trained. The first neural network may be trained for a binary classification between a first classification among the three classifications and a set of the second and third classification among the three classifications. The second neural network may be trained for a binary classification between the second classification and the third classification. Accordingly, an input to be classified can be classified using the first neural network between the first classification and the set of the second classification and the third classification. [0032] FIG. 4 is a block diagram illustrating a computation block 400. The computation block may be implemented by the processor 120 executing program instruction stored on the memory 110. Namely, FIG. 4 illustrates the configuration of the processor 120 having executed program instructions to implement the computation block 400.)

Consider Claims 2 and 15. Cancelled 

Consider Claims 3 and 16.
The combination of Zhou and Nuzman teaches: 
3. The neural-network-based classification device according to claim 1, wherein the first decision threshold is configured to make samples in the first subset satisfy a first requirement; and the second decision threshold is configured to make samples in the second subset satisfy a second requirement. / 16 The neural-network-based classification method according to claim 14, wherein the first decision threshold is configured to make samples in the first subset satisfy a first requirement; and 25 the second decision threshold is configured to make samples in the second subset satisfy a second requirement. .(Nuzman: [0031]-[0032] FIG. 4 is a block diagram illustrating a computation block 400. The computation block may be implemented by the processor 120 executing program instruction stored on the memory 110. Namely, FIG. 4 illustrates the configuration of the processor 120 having executed program instructions to implement the computation block 400. [0039] The decision threshold unit 450 may generate the output label 416 associated with each input vector 402 based on the output classifier value 414 and a decision threshold. For example, if the classification is binary, the decision threshold unit 450 may generate an output label 416 of' I' if the output classifier value is greater than or equal to the decision threshold, and may otherwise output an output label 416 of 'O.' [0040] As another example, if the classification is nonbinary and there are three classifications, the decision threshold unit 450 may generate an output label 416 of' 11' if the third classification is the greatest of the output classification values, the decision threshold unit 450 may generate an output label 416 of '10' if the second classification is the greatest of the output classification values, or the decision threshold unit 450 may generate an output label 416 of '01' if the first is the greatest of the output classification values. Accordingly, the decision threshold unit 450 may generate an output label 416 associated with the classification with the greatest classification value. Optionally, the decision threshold unit may also output an output label 416 based on a decision threshold.)

Consider Claims 4 and 17.
The combination of Zhou and Nuzman teaches: 
4. The neural-network-based classification device according to claim 1 wherein the samples to be re-examined are included in a complement of a union of the first subset and the second subset in the one or more samples. / 17 The neural-network-based classification method according to claim 14, wherein the samples to be re-examined are included in a complement of a union of the first subset and the second subset in the one or more samples. (Nuzman: [0031]-[0032] FIG. 4 is a block diagram illustrating a computation block 400. The computation block may be implemented by the processor 120 executing program instruction stored on the memory 110. Namely, FIG. 4 illustrates the configuration of the processor 120 having executed program instructions to implement the computation block 400. [0039] The decision threshold unit 450 may generate the output label 416 associated with each input vector 402 based on the output classifier value 414 and a decision threshold. For example, if the classification is binary, the decision threshold unit 450 may generate an output label 416 of' I' if the output classifier value is greater than or equal to the decision threshold, and may otherwise output an output label 416 of 'O.' [0040] As another example, if the classification is nonbinary and there are three classifications, the decision threshold unit 450 may generate an output label 416 of' 11' if the third classification is the greatest of the output classification values, the decision threshold unit 450 may generate an output label 416 of '10' if the second classification is the greatest of the output classification values, or the decision threshold unit 450 may generate an output label 416 of '01' if the first is the greatest of the output classification values. Accordingly, the decision threshold unit 450 may generate an output label 416 associated with the classification with the greatest classification value. Optionally, the decision threshold unit may also output an output label 416 based on a decision threshold.)

Consider Claims 6 and 19. 
The combination of Zhou and Nuzman teaches: 
6. The neural-network-based classification device according to claim 1, wherein the classifier is configured to execute: determining a third subset of the one or more samples according to the one or more score vectors and a third decision threshold, wherein the third subset is associated with the first class; and determining the first subset from the third subset according to the one or more score vectors and the first decision threshold. / 19 The neural-network-based classification method according to claim 14, wherein the step of determining the first subset of the one or more samples according to the one or more score vectors and the first decision threshold comprises: determining a third subset of the one or more samples according to the one or more score vectors and a third decision threshold, wherein the third subset is associated with the first class; and determining the first subset from the third subset according to the one or more score vectors and the first decision threshold. (Zhou: [0048]-[0052], [0049] At step 214, the calculated threshold value is applied to the edge image in order to generate a black and white (i.e., thresholded) edge image. The black and white edge image, which has only two levels, considerably reduces image processing and data storage overhead compared to a gray-scale edge image having 0-15 intensity levels. Once the black and white edge image is generated, at step 216 the black and white edge image is partitioned into 5x5 pixel array windows. As shown in FIG. 5, four sub-neighbors N1-N4 are selected, such that for the central pixel C of the pixel array window, a different pattern of neighboring pixels is chosen. By designating a neighborhood system having the four sub-neighbors N1-N4, processing of pixels in each pixel array window is reduced to a small subset of pixels adjacent the central pixel C. [0050] At step 218, a non-parametric Markov Random Field (MRF) texture analysis model is applied to the selected sub-neighbors Nl-N4 (FIG. 9) of each pixel array window within the generated black and white edge image. The number of dimensions used in the multi-dimensional histogram is equivalent to the number of sub-neighbors plus one, which is indicative of the statistical order of the model. In this embodiment, a four-dimensional histogram based on sub-neighbors N1-N4 is generated, whereby the statistical order of the model is five. There is, however, a practical limit to the selection of the order of the model, especially since the processing complexity increases exponentially with increased statistical order. Nuzman: [0031]-[0032] FIG. 4 is a block diagram illustrating a computation block 400. The computation block may be implemented by the processor 120 executing program instruction stored on the memory 110. Namely, FIG. 4 illustrates the configuration of the processor 120 having executed program instructions to implement the computation block 400. [0039] The decision threshold unit 450 may generate the output label 416 associated with each input vector 402 based on the output classifier value 414 and a decision threshold. For example, if the classification is binary, the decision threshold unit 450 may generate an output label 416 of' I' if the output classifier value is greater than or equal to the decision threshold, and may otherwise output an output label 416 of 'O.' [0040] As another example, if the classification is nonbinary and there are three classifications, the decision threshold unit 450 may generate an output label 416 of' 11' if the third classification is the greatest of the output classification values, the decision threshold unit 450 may generate an output label 416 of '10' if the second classification is the greatest of the output classification values, or the decision threshold unit 450 may generate an output label 416 of '01' if the first is the greatest of the output classification values. Accordingly, the decision threshold unit 450 may generate an output label 416 associated with the classification with the greatest classification value. Optionally, the decision threshold unit may also output an output label 416 based on a decision threshold.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the classification of feature data using a thresholding operation of feature vectors with Zhou to use the improved probability-based guider to further improve the overall classifier and use it to identify multiple classes of features of interest. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify Zhou in order to improve the overall classification to identify multiple classes of different features of interest. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Zhou for image processing and analysis, while the teaching of Johansen continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of applying a probability based guider for thresholding and classifying multiple features of interest in data analysis. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Consider Claims 7 and 20. 
The combination of Zhou and Nuzman teaches: 
7. The neural-network-based classification device according to claim 6, wherein the third decision threshold is configured to make samples in the third subset satisfy a third requirement. / 20 The neural-network-based classification method according to claim 19, wherein the third decision threshold is configured to make samples in the third subset satisfy a third requirement. (Zhou: [0048]-[0052], [0049] At step 214, the calculated threshold value is applied to the edge image in order to generate a black and white (i.e., thresholded) edge image. The black and white edge image, which has only two levels, considerably reduces image processing and data storage overhead compared to a gray-scale edge image having 0-15 intensity levels. Once the black and white edge image is generated, at step 216 the black and white edge image is partitioned into 5x5 pixel array windows. As shown in FIG. 5, four sub-neighbors N1-N4 are selected, such that for the central pixel C of the pixel array window, a different pattern of neighboring pixels is chosen. By designating a neighborhood system having the four sub-neighbors N1-N4, processing of pixels in each pixel array window is reduced to a small subset of pixels adjacent the central pixel C. [0050] At step 218, a non-parametric Markov Random Field (MRF) texture analysis model is applied to the selected sub-neighbors Nl-N4 (FIG. 9) of each pixel array window within the generated black and white edge image. The number of dimensions used in the multi-dimensional histogram is equivalent to the number of sub-neighbors plus one, which is indicative of the statistical order of the model. In this embodiment, a four-dimensional histogram based on sub-neighbors N1-N4 is generated, whereby the statistical order of the model is five. There is, however, a practical limit to the selection of the order of the model, especially since the processing complexity increases exponentially with increased statistical order. Nuzman: [0031]-[0032] FIG. 4 is a block diagram illustrating a computation block 400. The computation block may be implemented by the processor 120 executing program instruction stored on the memory 110. Namely, FIG. 4 illustrates the configuration of the processor 120 having executed program instructions to implement the computation block 400. [0039] The decision threshold unit 450 may generate the output label 416 associated with each input vector 402 based on the output classifier value 414 and a decision threshold. For example, if the classification is binary, the decision threshold unit 450 may generate an output label 416 of' I' if the output classifier value is greater than or equal to the decision threshold, and may otherwise output an output label 416 of 'O.' [0040] As another example, if the classification is nonbinary and there are three classifications, the decision threshold unit 450 may generate an output label 416 of' 11' if the third classification is the greatest of the output classification values, the decision threshold unit 450 may generate an output label 416 of '10' if the second classification is the greatest of the output classification values, or the decision threshold unit 450 may generate an output label 416 of '01' if the first is the greatest of the output classification values. Accordingly, the decision threshold unit 450 may generate an output label 416 associated with the classification with the greatest classification value. Optionally, the decision threshold unit may also output an output label 416 based on a decision threshold.)

Consider Claims 8 and 21. 
The combination of Zhou and Nuzman teaches: 
8. The neural-network-based classification device according to claim 6, wherein the samples to be re-examined are included in a complement of the first subset in the third subset. / 21 The neural-network-based classification method according to claim 19, wherein the samples to be re-examined are included in a complement of the first subset in the third subset. (Zhou: [0048]-[0052], [0049] At step 214, the calculated threshold value is applied to the edge image in order to generate a black and white (i.e., thresholded) edge image. The black and white edge image, which has only two levels, considerably reduces image processing and data storage overhead compared to a gray-scale edge image having 0-15 intensity levels. Once the black and white edge image is generated, at step 216 the black and white edge image is partitioned into 5x5 pixel array windows. As shown in FIG. 5, four sub-neighbors N1-N4 are selected, such that for the central pixel C of the pixel array window, a different pattern of neighboring pixels is chosen. By designating a neighborhood system having the four sub-neighbors N1-N4, processing of pixels in each pixel array window is reduced to a small subset of pixels adjacent the central pixel C. [0050] At step 218, a non-parametric Markov Random Field (MRF) texture analysis model is applied to the selected sub-neighbors Nl-N4 (FIG. 9) of each pixel array window within the generated black and white edge image. The number of dimensions used in the multi-dimensional histogram is equivalent to the number of sub-neighbors plus one, which is indicative of the statistical order of the model. In this embodiment, a four-dimensional histogram based on sub-neighbors N1-N4 is generated, whereby the statistical order of the model is five. There is, however, a practical limit to the selection of the order of the model, especially since the processing complexity increases exponentially with increased statistical order. Nuzman: [0031]-[0032] FIG. 4 is a block diagram illustrating a computation block 400. The computation block may be implemented by the processor 120 executing program instruction stored on the memory 110. Namely, FIG. 4 illustrates the configuration of the processor 120 having executed program instructions to implement the computation block 400. [0039] The decision threshold unit 450 may generate the output label 416 associated with each input vector 402 based on the output classifier value 414 and a decision threshold. For example, if the classification is binary, the decision threshold unit 450 may generate an output label 416 of' I' if the output classifier value is greater than or equal to the decision threshold, and may otherwise output an output label 416 of 'O.' [0040] As another example, if the classification is nonbinary and there are three classifications, the decision threshold unit 450 may generate an output label 416 of' 11' if the third classification is the greatest of the output classification values, the decision threshold unit 450 may generate an output label 416 of '10' if the second classification is the greatest of the output classification values, or the decision threshold unit 450 may generate an output label 416 of '01' if the first is the greatest of the output classification values. Accordingly, the decision threshold unit 450 may generate an output label 416 associated with the classification with the greatest classification value. Optionally, the decision threshold unit may also output an output label 416 based on a decision threshold.)

Consider Claims 10 and 23. 
The combination of Zhou and Nuzman teaches: 10. The neural-network-based classification device according to claim 1, wherein the classifier further determines a third subset of the one or more samples according to the one or more score vectors and a third decision threshold, wherein the third subset is associated with the first class; and the computation module further selects the samples to be re-examined from the one or more samples according to the first subset and the third subset. / 23 The neural-network-based classification method according to claim 14, further comprising: determining a third subset of the one or more samples according to the one or more score vectors and a third decision threshold, wherein the third subset is associated with the first class; and selecting the samples to be re-examined from the one or more samples according to the first subset and the third subset. (Zhou: [0048]-[0052], [0049] At step 214, the calculated threshold value is applied to the edge image in order to generate a black and white (i.e., thresholded) edge image. The black and white edge image, which has only two levels, considerably reduces image processing and data storage overhead compared to a gray-scale edge image having 0-15 intensity levels. Once the black and white edge image is generated, at step 216 the black and white edge image is partitioned into 5x5 pixel array windows. As shown in FIG. 5, four sub-neighbors N1-N4 are selected, such that for the central pixel C of the pixel array window, a different pattern of neighboring pixels is chosen. By designating a neighborhood system having the four sub-neighbors N1-N4, processing of pixels in each pixel array window is reduced to a small subset of pixels adjacent the central pixel C. [0050] At step 218, a non-parametric Markov Random Field (MRF) texture analysis model is applied to the selected sub-neighbors Nl-N4 (FIG. 9) of each pixel array window within the generated black and white edge image. The number of dimensions used in the multi-dimensional histogram is equivalent to the number of sub-neighbors plus one, which is indicative of the statistical order of the model. In this embodiment, a four-dimensional histogram based on sub-neighbors N1-N4 is generated, whereby the statistical order of the model is five. There is, however, a practical limit to the selection of the order of the model, especially since the processing complexity increases exponentially with increased statistical order. Nuzman: [0031]-[0032] FIG. 4 is a block diagram illustrating a computation block 400. The computation block may be implemented by the processor 120 executing program instruction stored on the memory 110. Namely, FIG. 4 illustrates the configuration of the processor 120 having executed program instructions to implement the computation block 400. [0039] The decision threshold unit 450 may generate the output label 416 associated with each input vector 402 based on the output classifier value 414 and a decision threshold. For example, if the classification is binary, the decision threshold unit 450 may generate an output label 416 of' I' if the output classifier value is greater than or equal to the decision threshold, and may otherwise output an output label 416 of 'O.' [0040] As another example, if the classification is nonbinary and there are three classifications, the decision threshold unit 450 may generate an output label 416 of' 11' if the third classification is the greatest of the output classification values, the decision threshold unit 450 may generate an output label 416 of '10' if the second classification is the greatest of the output classification values, or the decision threshold unit 450 may generate an output label 416 of '01' if the first is the greatest of the output classification values. Accordingly, the decision threshold unit 450 may generate an output label 416 associated with the classification with the greatest classification value. Optionally, the decision threshold unit may also output an output label 416 based on a decision threshold.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the classification of feature data using a thresholding operation of feature vectors with Zhou to use the improved probability-based guider to further improve the overall classifier and use it to identify multiple classes of features of interest. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify Zhou in order to improve the overall classification to identify multiple classes of different features of interest. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Zhou for image processing and analysis, while the teaching of Johansen continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of applying a probability based guider for thresholding and classifying multiple features of interest in data analysis. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Consider Claims 11 and 24. 
The combination of Zhou and Nuzman teaches: 
11. The neural-network-based classification device according to claim 10, wherein 25 the third decision threshold is configured to make samples in the third subset satisfy a third requirement. / 24 The neural-network-based classification method according to claim 23, wherein the third decision threshold is configured to make samples in the third subset satisfy a third requirement. (Zhou: [0048]-[0052], [0049] At step 214, the calculated threshold value is applied to the edge image in order to generate a black and white (i.e., thresholded) edge image. The black and white edge image, which has only two levels, considerably reduces image processing and data storage overhead compared to a gray-scale edge image having 0-15 intensity levels. Once the black and white edge image is generated, at step 216 the black and white edge image is partitioned into 5x5 pixel array windows. As shown in FIG. 5, four sub-neighbors N1-N4 are selected, such that for the central pixel C of the pixel array window, a different pattern of neighboring pixels is chosen. By designating a neighborhood system having the four sub-neighbors N1-N4, processing of pixels in each pixel array window is reduced to a small subset of pixels adjacent the central pixel C. [0050] At step 218, a non-parametric Markov Random Field (MRF) texture analysis model is applied to the selected sub-neighbors Nl-N4 (FIG. 9) of each pixel array window within the generated black and white edge image. The number of dimensions used in the multi-dimensional histogram is equivalent to the number of sub-neighbors plus one, which is indicative of the statistical order of the model. In this embodiment, a four-dimensional histogram based on sub-neighbors N1-N4 is generated, whereby the statistical order of the model is five. There is, however, a practical limit to the selection of the order of the model, especially since the processing complexity increases exponentially with increased statistical order. Nuzman: [0031]-[0032] FIG. 4 is a block diagram illustrating a computation block 400. The computation block may be implemented by the processor 120 executing program instruction stored on the memory 110. Namely, FIG. 4 illustrates the configuration of the processor 120 having executed program instructions to implement the computation block 400. [0039] The decision threshold unit 450 may generate the output label 416 associated with each input vector 402 based on the output classifier value 414 and a decision threshold. For example, if the classification is binary, the decision threshold unit 450 may generate an output label 416 of' I' if the output classifier value is greater than or equal to the decision threshold, and may otherwise output an output label 416 of 'O.' [0040] As another example, if the classification is nonbinary and there are three classifications, the decision threshold unit 450 may generate an output label 416 of' 11' if the third classification is the greatest of the output classification values, the decision threshold unit 450 may generate an output label 416 of '10' if the second classification is the greatest of the output classification values, or the decision threshold unit 450 may generate an output label 416 of '01' if the first is the greatest of the output classification values. Accordingly, the decision threshold unit 450 may generate an output label 416 associated with the classification with the greatest classification value. Optionally, the decision threshold unit may also output an output label 416 based on a decision threshold.)

Consider Claims 12 and 25. 
The combination of Zhou and Nuzman teaches: 
12. The neural-network-based classification device according to claim 10, wherein the samples to be re-examined are included in a complement of the first subset in the third subset. / 25 The neural-network-based classification method according to claim 23, wherein the samples to be re-examined are included in a complement of the first subset in the third subset. (Zhou: [0048]-[0052], [0049] At step 214, the calculated threshold value is applied to the edge image in order to generate a black and white (i.e., thresholded) edge image. The black and white edge image, which has only two levels, considerably reduces image processing and data storage overhead compared to a gray-scale edge image having 0-15 intensity levels. Once the black and white edge image is generated, at step 216 the black and white edge image is partitioned into 5x5 pixel array windows. As shown in FIG. 5, four sub-neighbors N1-N4 are selected, such that for the central pixel C of the pixel array window, a different pattern of neighboring pixels is chosen. By designating a neighborhood system having the four sub-neighbors N1-N4, processing of pixels in each pixel array window is reduced to a small subset of pixels adjacent the central pixel C. [0050] At step 218, a non-parametric Markov Random Field (MRF) texture analysis model is applied to the selected sub-neighbors Nl-N4 (FIG. 9) of each pixel array window within the generated black and white edge image. The number of dimensions used in the multi-dimensional histogram is equivalent to the number of sub-neighbors plus one, which is indicative of the statistical order of the model. In this embodiment, a four-dimensional histogram based on sub-neighbors N1-N4 is generated, whereby the statistical order of the model is five. There is, however, a practical limit to the selection of the order of the model, especially since the processing complexity increases exponentially with increased statistical order. Nuzman: [0031]-[0032] FIG. 4 is a block diagram illustrating a computation block 400. The computation block may be implemented by the processor 120 executing program instruction stored on the memory 110. Namely, FIG. 4 illustrates the configuration of the processor 120 having executed program instructions to implement the computation block 400. [0039] The decision threshold unit 450 may generate the output label 416 associated with each input vector 402 based on the output classifier value 414 and a decision threshold. For example, if the classification is binary, the decision threshold unit 450 may generate an output label 416 of' I' if the output classifier value is greater than or equal to the decision threshold, and may otherwise output an output label 416 of 'O.' [0040] As another example, if the classification is nonbinary and there are three classifications, the decision threshold unit 450 may generate an output label 416 of' 11' if the third classification is the greatest of the output classification values, the decision threshold unit 450 may generate an output label 416 of '10' if the second classification is the greatest of the output classification values, or the decision threshold unit 450 may generate an output label 416 of '01' if the first is the greatest of the output classification values. Accordingly, the decision threshold unit 450 may generate an output label 416 associated with the classification with the greatest classification value. Optionally, the decision threshold unit may also output an output label 416 based on a decision threshold.)

Allowable Subject Matter
Claims 9-10 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-10 and 22-23 are not rejected because the prior art fails to teach the device of Claims 9-10 and the method of Claims 22-23, which specifically comprises the following features in combination with other recited limitations: 
-; 9. The neural-network-based classification device according to claim 6, wherein the third decision threshold is associated with at least one of a recall rate and a miss rate.
-; 22 The neural-network-based classification method according to claim 19, wherein the third decision threshold is associated with at least one of a recall rate and a miss rate.
-; 13. The neural-network-based classification device according to claim 10, wherein the third decision threshold is associated with at least one of a recall rate and a miss rate. 
-; 26 The neural-network-based classification method according to claim 23, wherein the third decision threshold is associated with at least one of a recall rate and a miss rate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

October 18, 2022

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662